Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1,2,3,4,5,6,7,7,8,9,10,1,1,3,4,5,6,6,7 and 11 of U.S. Patent No. US 11252363 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broad in scope than the respective claims 1,2,3,4,5,6,7,7,8,9,10,1,1,3,4,5,6,6,7 and 11 of U.S. Patent US 11252363 B2 (see table below). Claims 1-20 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant application
US 11252363 B2
1. An image sensor, comprising: a pixel array including a plurality of pixels, the plurality of pixels arranged in one or more rows of pixels and one or more columns of pixels, the pixel array configured to generate an image based on light being incident to one or more pixels of the plurality of pixels; pixel load circuitry connected to one column of pixels of the one or more columns of pixels, the pixel load circuitry including a plurality of transistors serially connected to each other; and a switch connected to a node between the plurality of transistors, wherein the image sensor includes image sensor processing circuitry configured to receive, from image processor circuitry, gain information indicating an intensity of the light concurrently with the pixel array generating the image, and control the switch to be turned on/off to change an electrical path of a current that passes through the pixel load circuitry, based on the pixel array generating the image, based on the gain information.
1. An image sensor, comprising: a pixel array including a plurality of pixels, the plurality of pixels arranged in one or more rows of pixels and one or more columns of pixels, the pixel array configured to generate an image based on light being incident to one or more pixels of the plurality of pixels; pixel load circuitry connected to one column of pixels of the one or more columns of pixels, the pixel load circuitry including a plurality of transistors serially connected to each other; and a circuitry configured to receive, from image processor circuitry, gain information indicating an intensity of the light concurrently with the pixel array generating the image, and control 
2. The image sensor of claim 1, wherein the plurality of transistors are serially connected to each other to define a stack structure.
2. The image sensor of claim 1, wherein the plurality of transistors are serially connected to each other to define a stack structure.
3. The image sensor of claim 1, wherein the plurality of transistors include a first transistor and a second transistor.
3. The image sensor of claim 1, wherein the plurality of transistors include a first transistor and a second transistor.
4. The image sensor of claim 3, wherein the switch is connected to a node between the first transistor and the second transistor.
4. The image sensor of claim 3, wherein the switch is connected to a node between the first transistor and the second transistor.
5. The image sensor of claim 4, wherein the image sensor is configured to identify a gain value, based on the gain information, bypass control of the switch to be turned on/off in response to a determination that the gain value does not exceed a threshold value, and inactivate the switch in response to a determination that the gain value is greater than the threshold value.
5. The image sensor of claim 4, wherein the image sensor is configured to identify a gain value, based on the gain information, bypass control of the switch to be turned on/off in response to a determination that the gain value does not exceed a threshold value, and inactivate the switch in response to a determination that the gain value is greater than the threshold value.
6. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first transistor and the switch, based on the switch being activated.
6. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first transistor and the switch, based on the switch being activated.
7. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first and second transistors, based on the switch being inactivated.
7. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow anelectrical path including the first and second transistors, based on the switch being inactivated.
8. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to cause a transconductance value of the pixel load circuitry to be reduced based on the switch being inactivated.
8. The image sensor of claim 5, wherein the image sensor processing circuitry is configured to cause a transconductance value of the pixel load circuitry to be reduced based on the switch being inactivated.
9. The image sensor of claim 1, further comprising: a bias current circuit configured to generate a separate current that flows to the pixel load circuitry.
9. The image sensor of claim 1, further comprising: a bias current circuit configured to generate a separate current that flows to the pixel load circuitry.
10. The image sensor of claim 9, wherein the bias current circuit includes a current mirror circuit.
10. The image sensor of claim 9, wherein the bias current circuit includes a current mirror circuit.
11. The image sensor of claim 10, wherein the bias current circuit includes an additional switch that is in a symmetrical configuration with regard to the switch, and the additional switch is configured to be turned on or off, identically with the switch.
11. The image sensor of claim 10, wherein the bias current circuit includes an additional switch that is in a symmetrical configuration with regard to the switch, and the additional switch is configured to be turned on or off, identically with the switch.
12. An electronic device, comprising: image processor circuitry and an image sensor, wherein the image processor circuitry is configured to transmit, to the image sensor, gain information indicating an intensity of light concurrently with the image sensor generating an image at a pixel array of the image sensor based on the light being incident to one or more pixels of pixel array, and the image sensor includes image sensor processing circuitry configured to control a switch to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information.
12. An electronic device, comprising: image processor circuitry and an image sensor, wherein the image processor circuitry is configured to transmit, to the image sensor, gain information indicating an intensity of light concurrently with the image sensor generating an image at a pixel array of the image sensor based on the light being incident to one or more pixels of pixel array, and the image sensor includes image sensor processing circuitry configured to  control a switch to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information.
13. The electronic device of claim 12, wherein the pixel array includes a plurality of pixels, the plurality of pixels arranged in one or more rows of pixels and one or more columns of pixels, the pixel array configured to generate an image based on light being incident to one or more pixels of the plurality of pixels, the pixel load circuitry is connected to one column of pixels of the one or more columns of pixels, the pixel load circuitry including a plurality of transistors serially connected to each other and the switch is connected to a node between the plurality of transistors.
13. The electronic device of claim 12, wherein the pixel array includes a plurality of pixels, the plurality of pixels arranged in one or more rows of pixels and one or more columns of pixels, the pixel array configured to generate an image based on light being incident to one or more pixels of the plurality of pixels, the pixel load circuitry is connected to one column of pixels of the one or more columns of pixels, the pixel load circuitry including a plurality of transistors serially connected to each other and the switch is connected to a node between the plurality of transistors.
14. The electronic device of claim 13, wherein the plurality of transistors include a first transistor and a second transistor.
14. The electronic device of claim 13, wherein the plurality of transistors include a first transistor and a second transistor.
15. The electronic device of claim 14, wherein the switch is connected to a node between the first transistor and the second transistor.
15. The electronic device of claim 14, wherein the switch is connected to a node between the first transistor and the second transistor.
16. The electronic device of claim 15, wherein the image sensor is configured to identify a gain value, based on the gain information, bypass control of the switch to be turned on/off in response to a determination that the gain value does not exceed a threshold value, and inactivate the switch in response to a determination that the gain value is greater than the threshold value.
16. The electronic device of claim 15, wherein the image sensor is configured to identify a gain value, based on the gain information, bypass control of the switch to be turned on/off in response to a determination that the gain value does not exceed a threshold value, and inactivate the switch in response to a determination that the gain value is greater than the threshold value.
17. The electronic device of claim 16, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first transistor and the switch, based on the switch being activated.
17. The electronic device of claim 16, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first transistor and the switch, based on the switch being activated.
18. The electronic device of claim 16, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first and second transistors, based on the switch being inactivated.
18. The electronic device of claim 16, wherein the image sensor processing circuitry is configured to direct the current flowing in the pixel load circuitry to follow an electrical path including the first and second transistors, based  on the switch being inactivated.
19. The electronic device of claim 16, wherein the image sensor processing circuitry is configured to cause a transconductance value of the pixel load circuitry to be reduced based on the switch being inactivated.
19. The  electronic device of claim 16, wherein the image sensor processing circuitry is configured to cause a transconductance value of the pixel load circuitry to be reduced based on the switch being inactivated.
20. A method of operating an image sensor, the method comprising: receiving, from image processor circuitry, gain information indicating an intensity of light concurrently with generation of an image at a pixel array of the image sensor based on the light being incident to one or more pixels of pixel array; and controlling a switch of the image sensor to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information, wherein the switch is connected to a node between a plurality of transistors of the pixel load circuitry that are serially connected to each other.
20. A method of operating an image sensor, the method comprising: receiving, from image processor circuitry, gain information indicating an intensity of light concurrently with generation of an image at a pixel array of the image sensor based on the light being incident to one or more pixels of pixel array; and  controlling a switch of the image sensor to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information, wherein the switch is connected to a node between a plurality of transistors of the pixel load circuitry that are serially connected to each other.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697